Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants Remarks

	Due to the recent claim amendment, examiner has decided to withdrawn the 101 rejection since the claims no longer describe a natural product.  

	Applicants argue that the Baust III reference does not teach a potassium ion concentration of 9.9mM.  However, Baust III describes “potassium ions at a concentration ranging from about 10 to 145 mM.”  9.9mM can be interpreted as about 10mM.  Therefore, Baust III is an adequate teaching.

	Applicants argue that the Baust III reference does not teach a sodium ion concentration of between 121 mM and 200 mM.  Baust III does teach that the amount can be about 10 to about 120 mM which can encompass 121 mM.  Furthermore, applicants have not been able to show criticality of ranges.  Applicants even initially stated in the claims that a concentration up to 200 mM would suffice which even includes the teaching of Baust III of 10-120 mM.  

	Applicants argue that neither Baust I or Baust III teach a sugar alcohol.  Baust I and III teach mannitol which is a sugar alcohol.  It would be expected that a person of ordinary skill in the art would have optimized the amount of mannitol to prevent damage from harmful radicals.  Furthermore, the range of mannitol being up to 17mM is a very broad range.

Applicants further argue that Demetriou does not cure the deficiencies of Baust I and/or Baust III.  Because these references discussed above are adequate, Demetriou is still an appropriate reference to use.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7,16-17,20 are rejected under 35 U.S.C. 103 as being unpatentable over Baust I USPT 6,045,990 in view Baust III (US 20070048726)

Figure 8 in Baust I illustrates a conditioning medium which includes a cell molecular pathway modulator (Caspase-I Inhibitor V) that is able to reduce the occurrence of apoptosis.  Baust I mentions that an effective amount of mannitol (a sugar alcohol) can be used to serve as a hydroxlyl radical scavenger (Col 8, ln 27-28). as in instant Claim 1.  
Baust I does not require the inclusion of sodium and/or potassium ions (salt and extracellular like solution) in its cell conditioning medium.  However, at the time of applicants’ invention, it was known that sodium and/or potassium ions could be included into such a conditioning medium as taught by Baust III.  An artisan would have been motivated to have included sodium and/or potassium ions in the claimed conditioning medium of Baust I because they serve as useful electrolytes which preserve and protect the cells (Claim 30).  Baust III teaches that potassium ions are within the range of about 10-145 mM which can be viewed as encompassing 9.9mM and sodium ions are within the range of about 10-120 mM which can be interpreted as encompassing 121 mM (Claim 45).  Furthermore, the amount of Na ions does not appear to be critical.  Applicants’ specification and previous claim set provide support that a sodium ion concentration up to 200 mM is adequate and that was the amount claimed previously as in instant Claim 1.
MPEP § 2144.05 (II) states the following:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
A review of the specification fails to provide evidence that the claimed concentrations of sodium and mannitol are critical.  Absent such evidence, it would have been obvious to an artisan of ordinary skill at the time of effectively filing Baust I and Baust III to try a finite number of possible concentrations of mannitol and sodium to predictably arrive at the claimed concentration through routine optimization.  An artisan would have a reasonable expectation of success in optimizing the concentrations because determining the mannitol concentration was long established in the art as demonstrated by Baust I and determining the concentration of sodium was long established in the art as demonstrated by Baust III.  Thus, the Baust references renders the instantly claimed concentration of mannitol and the claimed concentration of sodium ions.  
Dependent Claims taught by Baust I
The Caspase inhibitor solution in Figure 8 appears to be in liquid form since it is used in cell culture according to the Figure 8 brief description (Col 7, ln 24-35) as in instant Claim 2, The caspase inhibitor reagents in the concentration range of 10nM to 50µM in Figure 8 clearly show marked improvement compared to the control without the caspase inhibitor as in instant Claims 4-6.  The Caspase-I Inhibitor V can be considered a supplement that is added to the cell culture medium in Figure 8 (Description Col 7, ln 24-35) as in instant Claim 16.
Dependent Claims taught by Baust III
	Baust I does not teach the inclusion of an antioxidant such as NAC which also serves as a cell molecular pathway modulator.  However, Baust III incorporates n-acetyl cysteine (NAC) (Paragraph 21).  An artisan would have been motivated to have included NAC because it is an antioxidant which inhibits cell death thus preserving the viability of cells (Paragraph 21).   Since NAC is a protective antioxidant, there is a high expectation for success that it would protect cell viability as in instant Claims 3,17,20
Baust III mentions the use of n-acetyl cysteine NAC (Abstract).  The reference does not expressly mention that more than one cell molecular pathway modulator can be used in the same formulation.  However, at the time of applicants’ filing, it would have been obvious to have used a formulation with more than one agent because the agents are known cell protectants.  There would have been an expectation of success because paragraphs 69-73 teach that these agents can protect cells without causing dangerous side effects.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). as in instant Claim 7.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B)    Simple substitution of one known element for another to obtain predictable results; (C)    Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A,B,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  The Baust I references teach a conditioning medium with a cell molecular pathway modulator.  Baust III teaches the inclusion of sodium and potassium ions/electrolytes.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets criteria set forth in both Graham and KSR.   


Claims 1,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baust I USPT 6,045,990 in view Baust III (US 20070048726) and Demetriou (US 20030049840)

Baust I and Baust III apply as above.  Baust references do not specifically require the inclusion of sodium chloride into a preservation medium or any of the other preservatives present in claim 19.  However, at the time of applicants’ filing, it would have been obvious to have included sodium chloride based on the teachings of Demetriou.  An artisan would have been motivated to add the other claimed preservatives because Demetriou teaches a “universally-adaptable cell preconditioning and storage medium that can be used for the effective cryopreservation of cells” at low temperatures (Abstract).  

	One embodiment in Table 1 of Demetriou listed below shows the presence of sodium chloride and other components in claims 18-19 at the specific concentrations as claimed.  



 
    PNG
    media_image1.png
    362
    296
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    262
    282
    media_image2.png
    Greyscale


MPEP § 2144.05 (II) states the following Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
A review of the specification fails to provide evidence that the claimed concentrations are critical.  Absent such evidence it would have been obvious to an artisan of ordinary skill at the time of effectively filing Baust II to try a finite number of possible concentration of the components to predictably arrive at the claimed concentration through routine optimization. An artisan would have a reasonable expectation of success in optimizing the concentrations because determining  concentrations of preservatives were long established in the art as demonstrated by Demetriou. 

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A,B,E,G are applicable. The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references. Baust I teaches a conditioning medium with a cell molecular pathway modulator.  Baust III teaches the desired salt ions. Demetriou teaches many of the preservative agents not taught by Baust II. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation. The cited prior art meets criteria set forth in both Graham and KSR.




Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632